COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00490-CR


Nicole A. Garrison                     §    From Criminal District Court No. 1

                                       §    of Tarrant County (1248453D)

v.                                     §    December 13, 2012

                                       §    Per Curiam

The State of Texas                     §    (nfp)




                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.




                                   SECOND DISTRICT COURT OF APPEALS


                                   PER CURIAM
                        COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00490-CR


NICOLE A. GARRISON                                                   APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Nicole A. Garrison filed her notice of appeal of the trial court’s

October 21, 2011 order of deferred adjudication almost one year later, on

October 10, 2012. On October 22, 2012, we sent Garrison a letter informing her

of our concern that we lacked jurisdiction over the appeal because of the

untimely filing of the notice of appeal.       See Tex. R. App. P. 26.2(a)(1). We

requested that she or any party desiring to continue the appeal file a response
      1
       See Tex. R. App. P. 47.4.


                                           2
showing grounds for continuing the appeal by November 1, 2012, or the appeal

could be dismissed for want of jurisdiction. See Tex. R. App. P. 42.3(a), 44.3.

No response was filed.

      This court does not have authority to grant an out-of-time appeal. See

Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (reasoning that if an

appeal is not timely perfected, a court of appeals has no jurisdiction to address

the merits of the appeal and can take no action other than to dismiss it). Only the

Texas Court of Criminal Appeals may grant an out of time appeal. See Tex.

Code Crim. Proc. Ann. art. 11.07 (West Supp. 2012); Olivo v. State, 918 S.W.2d
519, 523, 525 n.8 (Tex. Crim. App. 1996). Accordingly, we dismiss the appeal

for want of jurisdiction. See Tex. R. App. P. 43.2(f); Olivo, 918 S.W.2d at 523.


                                                   PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 13, 2012




                                         3